IN THE CLAIMS:
	In claim 1, line 4, “performable” has been changed to --  performing  --.
	In claim 12, line 3, “image carrier” has been changed back to --  intermediate transferring member  -- so as to give back antecedent basis on line 3. 

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).